        Case 3:19-cr-00596-SI   Document 47   Filed 09/14/20   Page 1 of 3




Francesca Freccero, OSB #96287
Office of the Federal Public Defender
101 S.W. Main Street, Suite 1700
Portland, Oregon 97204
(503) 326-2123 Telephone
(503) 326-5524 Facsimile
francesca_freccero@fd.org

Attorney for Defendant




              IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF OREGON


UNITED STATES OF AMERICA,                             Nos. 3:19-cr-00596-SI-2
                                                           3:19-cr-00429-SI-1
                           Plaintiff,

                  v.                     SENTENCING MEMORANDUM

JOSEPH LUCIO JIMENEZ,

                         Defendant.

      Joseph Lucio Jimenez, defendant in the above-entitled cases, through

counsel, Francesca Freccero, submits this Memorandum regarding

Sentencing. Mr. Jimenez respectfully will ask this Court to sentence him to

“time served,” followed by a three-year term of supervised release in

19-CR-596 only. As a condition of that supervised release, Mr. Jimenez will

ask you to order him to attend and complete an inpatient drug-treatment
Page 1 – SENTENCING MEMORANDUM
        Case 3:19-cr-00596-SI   Document 47   Filed 09/14/20   Page 2 of 3




program, and to remain in the custody of the U.S. Marshal until an available

opportunity in such a program is identified by the U.S. Probation Office.

      In this Memorandum, Mr. Jimenez addresses his objection to the

Guidelines calculation in the Presentence Report. Specifically, Mr. Jimenez

objects to the multiple count adjustment in paragraphs 50, 62, and 64, and

the addition of two levels pursuant to USSG § 3D1.4. For the reasons stated

in the objection letter attached to the PSR and as further discussed below,

that adjustment does not apply in this case. Should this Court sustain our

objection, then the Offense Level will be 14 and the acceptance of

responsibility reduction only 2 levels, for a Total Offense Level of 12, not 13

as currently reported. At Level 12, Category VI, Mr. Jimenez’s Guideline

range is 30-37 months, not 33-41.

      Mr. Jimenez objected to the application of the multicount adjustment in

his letter to the U.S. Probation Office that is attached as an addendum to the

PSR. Nevertheless, the Probation Office believes the adjustment is

appropriately included, because it believes that the two counts of conviction

do not “measure similar aggregate harms, and are not of the same general

type,” as required by USSG § 3D1.2 (d).

      Mr. Jimenez concedes that it is difficult to determine what the

Guideline means when it describes crimes that measure “similar aggregate

Page 2 – SENTENCING MEMORANDUM
        Case 3:19-cr-00596-SI   Document 47   Filed 09/14/20   Page 3 of 3




harms.” However, we do not have to guess, as the same Guideline specifically

lists the guidelines that should be grouped under USSG § 3D1.2 (d). That list

includes both guidelines involved in this sentencing, USSG §§ 2K2.1 and

2D1.1. Application Note 1 to § 3D1.2 further explains that “Counts are to be

grouped together into a single Group if any one or more of the subsections

provide for such grouping.” In addition, as noted in the objection letter,

Application Note 1 to USSG § 3D1.1 instructs that counts are grouped

according to those rules whether they are in the same charging instrument or

in different charging instruments for which sentences will be imposed in a

consolidated proceeding (or at the same time). Based on all those

instructions, it is clear that the multicount adjustment does not apply in this

case. In cases involving drugs and guns, the counts always group together.

As indicated in the plea agreement, the government agrees.

      Mr. Jimenez otherwise does not object to the PSR.

      Respectfully submitted on September 14, 2020.


                                     /s/ Francesca Freccero
                                     Francesca Freccero
                                     Attorney for Defendant




Page 3 – SENTENCING MEMORANDUM
